Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 3-4, 6-10 and 18-20 cancelled.
New claims 21-30 added.
Claims 1-2, 5, 11-17, and 21-30 are allowable.
Reasons for Allowance
Claims 1-2, 5, 11-17, and 21-30 are allowable for the following reasons:
Applicant’s arguments filed May 17, 2022, with respect to claims 1-2, 5, 11-17, and 21-30, have been fully considered and are persuasive.
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Breukelaar et al. (US. Pub. 2003/0223668) in view of Mizrahi et al. (US. Pub. 2016/0246016).
Claims 1 and 16 are allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a waveguide core on the dielectric layer, the waveguide core including a longitudinal axis, a first section, and a second section spaced from the first section along the longitudinal axis; an electrode on the dielectric layer, the electrode including a first portion and a second portion extending laterally from the first portion; and an active layer directly on the first portion of the electrode, the active layer including a first portion positioned along the longitudinal axis between the first section and the second section of the waveguide core and a second portion extending laterally from the first portion of the active layer, …, wherein the active layer and the first section of the waveguide core intersect at a first interface, and the first interface is angled at a first acute angle relative to the longitudinal axis”, in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claim 5 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “a waveguide core including a longitudinal axis, a first section, and a second section spaced from the first section along the longitudinal axis; and an active layer including a first portion positioned along the longitudinal axis between the first section and the second section of the waveguide core, the active layer comprised of a material configured to have a first state with a first refractive index in response to an applied stimulus and a second state with a second refractive index different from the first refractive index; a dielectric layer over the waveguide core and the active layer; a resistance heater positioned in the dielectric layer adjacent to the active layer, the resistance heater configured to generate heat that is transferred through the dielectric layer as the applied stimulus to the material of the active layer a first contact coupled to the resistance heater; and a second contact coupled to the resistance heater, wherein the active layer and the first section of the waveguide core intersect at a first interface, and the first interface is angled at a first acute angle relative to the longitudinal axis” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 2, 11-15, 27 and 29 are allowed in virtue of dependency of claim 1.
Claims 21-26 and 28 are allowed in virtue of dependency of claim 5.
Claims 17 and 30 are allowed in virtue of dependency of claim 16.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883